Citation Nr: 1703126	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy (claimed as a seizure disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder or anxiety disorder, to include as secondary to epilepsy.

3.  Entitlement to service connection for epilepsy (claimed as a seizure disorder).

4.  Entitlement to service connection for a nervous disorder and anxiety disorder, to include as secondary to epilepsy.

5.  Entitlement to service connection for residuals of a nose fracture.

6.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1957.

The Veteran's nose fracture and acquired psychiatric disorder claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2007. The RO issued a Statement of the Case (SOC) in January 2008.  In February 2008, the Veteran filed his Substantive Appeal. 

The Veteran's epilepsy claim comes before the Board on appeal from a January 2009 rating decision, which denied the benefit sought on appeal.  The Veteran filed an NOD in February 2009.  The RO issued a SOC in March 2010.  In March 2010, the Veteran filed his Substantive Appeal. 

The Veteran's bilateral hearing loss claim comes before the Board on appeal from a November 2008 rating decision, which denied the benefit sought on appeal.  The Veteran filed a NOD in December 2008.  The RO issued a SOC in October 2009.  In November 2009, the Veteran filed his Substantive Appeal. 

The Board remanded the claim in September 2014.  The RO issued a Supplemental SOC in July 2016.  

The Board recognizes that an audiological VA examination was conducted in October 2016, after the most recent Supplemental SOC.  In January 2017, the Veteran submitted a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for epilepsy, claimed as a seizure disorder; nervous disorder or anxiety disorder, to include as secondary to epilepsy; and residuals of a nose fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for epilepsy (claimed as a seizure disorder) was last denied in October 1986, the Veteran did not appeal, and no new and material evidence was received within one year of the determination.

2.  Evidence received since the October 1986 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for epilepsy (claimed as a seizure disorder).

3.  The Veteran's claim of entitlement to service connection for a nervous disorder was last denied in October 1986, the Veteran did not appeal, and no new and material evidence was received within one year of the determination.

4.  Evidence received since the October 1986 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous or anxiety disorder, to include as secondary to epilepsy.

5.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The October 1986 decision that denied entitlement to service connection for epilepsy (claimed as a seizure disorder) became final; but new and material evidence has been received to reopen this matter.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The October 1986 decision that declined to reopen the previously denied claim of entitlement to service connection for a nervous disorder and anxiety disorder became final; but new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

3.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in January 2007, September 2007, September 2008, and December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining outstanding private treatment records, Social Security Administration (SSA) records, VA treatment records, and service treatment records.  In September 2014 and November 2014, the RO requested SSA records.  In March 2015, the response from SSA indicated that the medical records had been destroyed.  The Veteran was also sent a letter in September 2014 and November 2014, which requested from him any new and material evidence, private treatment records or releases for such, and additional information about where he had received VA treatment.  A PIES request for any separately filed clinical records for a psychiatric condition was made in October 2014.  In January 2015, the response indicated that any such records would have been in an area that was destroyed in the 1973 fire.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the available service treatment records, VA treatment records, buddy statements, Veteran's lay statements, and provided the Veteran with a VA examination concerning his claim of entitlement to service connection for bilateral hearing loss.  The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Epilepsy, claimed as a seizure disorder

The Veteran's claim of entitlement to service connection for epilepsy, claimed as a seizure disorder was originally denied by an October 1986 rating decision.  The RO denied the claim because it was determined that it had not been incurred in or aggravated during active duty and was not shown to a compensable degree within one year after service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the October 1986 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for a seizure disorder in May 2007.  The RO issued a rating decision in December 2007.  Then, the Veteran submitted additional information within one year of that rating decision, and the RO issued another rating decision in January 2009.  The RO declined to reopen the previously-denied claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records, records that discussed the Veteran's history related to his condition, and lay statements regarding the Veteran's medical history and the in-service event that the Veteran has contended caused his seizures.  The private records and statements as well as the VA treatment records show that the Veteran has been treated for epilepsy with Dilantin during the pendency of the appeal.

In statements dated in October 2008, Dr. I.R.B. indicated that the Veteran's medical records would be helpful in the treatment of the Veteran's conditions, which included migraines and treatment with the medication Dilantin.  The physician indicated that the records would support the Veteran's current condition because "they are irreversible mass encephalic injuries." 

A statement from Dr. J.L.C.Q. indicated that the Veteran had suffered from epilepsy and convulsions since service, and that as of the date of the letter (October 2008) he continued to require continual treatment.  The physician indicated that the Veteran suffered cephalic traumas in service that predisposed him to the conditions.    

In a statement from Dr. O.C.G., the physician indicated that the Veteran had been seen since August 2009 for complaints of headaches.  He indicated that they had been present since head trauma sustained while the Veteran was in military service.  The Veteran reported that, after this trauma, he presented with seizures for which he has been using Dilantin.  The examiner noted that, although the MRI and EEG had been unremarkable, the Veteran's history suggested a post-traumatic etiological component to both his headaches and seizure disorder.  

A buddy statement from J.A.D./J.D.D. dated October 20, 2014, indicated that he was in the military with the Veteran and that the Veteran struck his head while driving a Jeep.  He indicated that the Veteran was transferred to the hospital and then complained of severe headaches.  The statement indicated that the Veteran was treated for epilepsy with the medication Dilantin.

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence suggests that the Veteran has suffered from seizures since service and that he had an accident while on active duty that preceded his symptoms of seizures.  The evidence includes lay and medical statements in support of the Veteran's contention.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  In addition, the evidence added to the record since the last final denial is material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Specifically, the Veteran has provided evidence that he suffered an in-service event that was not in the record at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for epilepsy, claimed as a seizure disorder.  

Nervous condition

The Veteran's claim of entitlement to service connection for a nervous condition was originally denied by a March 1964 rating decision.  The RO denied the claim because it was determined that it had not been incurred in or aggravated during active duty.  The Veteran filed a claim to reopen the previously-denied claim in February 1980 and it was denied in May 1980.  He filed another claim to reopen the previously-denied claim in June 1986, and the RO declined to reopen the claim in October 1986.  The RO notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the rating decision within one year of any of these rating decisions, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the March 1964, May 1980, and October 1986, rating decisions became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

The Veteran filed a claim in November 2006 and the RO issued another rating decision in April 2007.  The RO declined to reopen the previously-denied claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records, private treatment records that discussed the Veteran's history related to his condition, and lay statements regarding the Veteran's medical history and the in-service event that the Veteran has contended caused his seizures.  He further contends that his nervous disorder or anxiety disorder is due to his epilepsy.  

VA treatment records from May 1975 indicate that the Veteran was seen by a psychiatrist who diagnosed him with psychophysiologic reaction.  The VA treatment records show that the Veteran has sought treatment for bipolar disorder and depressive disorder during the current appeal period.   

The Veteran submitted a statement dated in October 2008 from Dr. J.L.C.Q. that indicated that the Veteran had a long history of psychiatric and personality disorder conditions that dated back more than 50 years.  He indicated that the Veteran had problems with socialization and/or interaction with other people.  The physician indicated that the Veteran reported and presented "some medical files that support" that he suffered cephalic traumas that predisposed him to the conditions.  

Another statement from Dr. I.R.B. dated in October 2008 indicated that the Veteran had reported that he suffered an injury to the cephalic region, to the frontal, nasal part of his head.  

A July 2009 statement from Dr. A.B.C. indicated that the Veteran was diagnosed with bipolar disorder and that he had received psychiatric pharmacotherapy at a VA hospital.  

Two buddy statements from J.A.A./J.A.D. dated in October 2014 and October 2016, indicated that he was in the military with the Veteran and that the Veteran struck his head while driving a Jeep.  The statements indicated that the Veteran had appeared nervous, emotional, and started to show episodes of nervous irritability and was treated in mental health and psychiatric hospitals.  

Finally, there is an undated statement from Dr. B.F. that indicated the Veteran left the army with anxiety and nervousness.  It is unclear from where the information originated. 

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence suggests that the Veteran has suffered a nervous or anxiety condition since service and the Veteran contends that it is due to a seizure condition that was precipitated by an in-service motor vehicle accident.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the evidence also includes lay statements in support of the Veteran's contention that he was involved in a motor vehicle accident during service.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  There is also some medical evidence suggesting he has had a nervous or anxiety condition since service.  Thus, the evidence added to the record since the last final denial is also material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a nervous or anxiety condition.  

III.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

B.  Factual Background

The Veteran contends that his bilateral hearing loss is related to military noise exposure. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, the Board notes that the Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss.  In May 1955, upon entrance, no abnormalities were noted related to the Veteran's ears.  He also denied a history of ear problems, running ears, and hearing loss.  Audiometric testing on examination for enlistment did not include audiometric testing but his hearing of the whispered and spoken voice was 15/15, bilaterally.  At separation in September 1957, no abnormalities were noted related to the Veteran's ears.  The Veteran denied any problems with his ears, running ears, and hearing loss. Audiometric testing on examination for separation did not include audiometric testing but his hearing of the whispered and spoken voice was 15/15, bilaterally.  

An examination was provided in October 2016.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted that the Veteran's whisper voice tests were normal in May 1955, October 1955, September 1957, and August 1958.  The examiner noted that the Veteran had bilateral moderate-to-profound hearing loss at high frequencies in June 2007.  In June 2012, the Veteran also had right moderate-to-profound hearing loss at 2,000 Hertz to 8,000 Hertz and left ear mild to severe hearing loss at 2,000 Hertz to 8,000 Hertz.  

On examination, the pure tone thresholds were as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
65
LEFT
20
20
35
65
70

The speech discrimination score was 88 percent in the right ear and 92 percent in the left ear.  The Veteran's acoustic emittance was normal bilateral, his ipsilateral acoustic reflexes were normal bilaterally, and his contralateral acoustic reflexes were normal bilaterally.  The examiner diagnosed sensorineural hearing loss bilaterally.  The examiner provided the opinion that it is less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner specifically noted that the VBMS file was reviewed, including service treatment records and VA medical records.  The examiner noted that the Veteran's separation hearing test indicated normal whispered voice tests.  The examiner pointed out that the whispered voice test is limited in providing frequency specific information, but that a normal whispered test excludes the presence of significant hearing deficit affecting communication.  The examiner further noted that there were no complaints for hearing loss within the physical examinations after military service.  The examiner went on to explain that the VA treatment records were also reviewed and that there was no evidence of any audiological treatment or care for hearing loss while on active duty or soon after release from active duty.  

The examiner noted that the Veteran had reported bilateral progressive hearing loss, worse in his right ear, for about 10 years.  He indicated that his post-service noise exposure included occupational exposure as a truck driver.  The examiner noted that the VA and private medical records were silent as to any audiological treatment or care for hearing loss until the June 2007 examination, during which hearing loss was initially identified.  The examiner noted that that was 50 years after the Veteran's separation from active duty.  The examiner explained that it is well known that prolonged exposure to high intensity noise such as a military type may cause damage to auditory structures resulting in hearing loss.  Thus, exposure to military noise could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss.  The examiner noted that the hearing deficits appear either immediately after a noise trauma, or gradually during the noise exposure period.  However, he explicitly stated that there is no retroactive effect expected to be seen so many years after being exposed to military noise.  The examiner opined that, given the above considerations, the Veteran's hearing loss was not caused by or a result of his exposure to noise during military service.  The examiner opined that it is most likely that the Veteran's bilateral hearing loss is related to a combined effect of etiologies that may predispose the Veteran to gradually developing progressive hearing loss over time, including post-service occupational and/or recreational noise exposure, and presbycusis, or the normal process of aging, among others.  The examiner noted that these etiologies are associated to progressive inner ear hair cell dysfunction.  

C.  Analysis

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the October 2016 VA examination and opinion to be highly persuasive to the issue at hand.  The October 2016 examination and opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, she provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service.  The October 2016 VA examiner also explained the mechanical causes of hearing loss and why evidence does not credibly support that the Veteran's hearing loss resulted from acoustic trauma.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.  

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the Veteran's assertions that his bilateral hearing loss began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Thus, while the Veteran is competent to report symptoms of hearing loss, the Board finds that his statements regarding the onset and continuity are not of sufficient reliability, and thus are not credible.  The Board finds that the Veteran's current assertions are at variance with the more contemporaneous evidence of record.  Again, the Veteran's service treatment records contain no complaint, treatment, or diagnosis of bilateral hearing loss.  He denied problems related to his ears and hearing at separation, and his separation examination found that the Veteran's ears were normal.  These assertions of the Veteran at the time of his separation from service are express denials of any hearing problems at the time of his separation and refute any subsequent contentions from the Veteran that he experienced an in-service onset and continuous hearing symptomatology from his exposure to loud noise in service.  As such, the Veteran's subsequent statements as to onset and continuity do not reflect an accurate recollection of a history that occurred decades earlier, when compared against the medical and lay evidence contained in the service treatment records, and thus are unreliable and entitled to no probative value.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions does not render lay statements incredible, such absence is for consideration in determining credibility.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Furthermore, the record evidence before the Board indicates that the Veteran did not seek treatment for bilateral hearing loss until several decades after service.  As noted above, the Board remanded previously to specifically obtain and associate with the file any and all private or VA treatment records.  Additional records were obtained, including from the VA in San Juan, Puerto Rico.  However, none of the records show that the Veteran complained of bilateral hearing loss until many years after service.  Consequently, the Board finds that there is no credible evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the October 2016 VA opinion.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include the hearing examination that was administered on separation.  The Veteran denied having any hearing loss or ear trouble in his report of medical history at separation as well.  Finally, there is no evidence that he sought treatment for hearing loss during service.  The Veteran's statements regarding his lack of hearing loss symptoms during service are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for epilepsy (claimed as a seizure disorder) has been received; the appeal is granted to this extent only.

New and material evidence to reopen a claim of entitlement to service connection for a nervous or anxiety condition has been received; the appeal is granted to this extent only. 

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he was involved in a motor vehicle accident while on active duty.  He has asserted that he hit his head on a dashboard, which broke his nose and precipitated his seizures and nervous or anxiety disorder.  He submitted two buddy statements from J.A.D./J.A.A. dated in October 2014 and October 2016, that stated that he was in the military with the Veteran, and that the Veteran struck his head while driving a Jeep.  His statements indicated that the Veteran was transferred to the hospital and then complained of severe headaches.  He also stated that the Veteran was then treated for epilepsy with the medication Dilantin.  

Epilepsy (claimed as a seizure disorder)

The Veteran's VA treatment and private records show that the Veteran has been treated for epilepsy or seizures dating back to at least 1973.  The buddy statements indicated that the Veteran began to be treated for epilepsy medication after he was involved in a motor vehicle accident during service.  Also, as noted above, in a statement from Dr. J.L.C.Q., he indicated that the Veteran had suffered from epilepsy and convulsions since service, and that as of the date of the letter (October 2008) he continued to require continual treatment.  The physician indicated that the Veteran suffered cephalic traumas in service that predisposed him to the conditions.  Also, in a statement from Dr. O.C.G., the physician indicated that the Veteran had been seen since August 2009 for complaints of headaches.  He indicated that they had been present since head trauma sustained while the Veteran was in military service.  

The Veteran's service treatment records are negative for any reports of head trauma and resulting seizure disorder.  The lay evidence and medical opinion evidence, however, are sufficient to trigger VA's duty to assist the Veteran by providing him an examination and nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nervous condition, to include as secondary to epilepsy 

VA treatment records from May 1975 indicate that the Veteran was seen by a psychiatrist who diagnosed him with psychophysiologic reaction.  The VA treatment records show that the Veteran has sought treatment for bipolar disorder and depressive disorder throughout the appeal period.   

The Veteran submitted a statement dated in October 2008 from Dr. J.L.C.Q. which indicated that the Veteran had a long history of psychiatric and personality disorder conditions that dated back more than 50 years.  He indicated that the Veteran had problems with socialization and/or interaction without her people.  The physician indicated that the Veteran reported and presented "some medical files that support" that he suffered cephalic traumas that predisposed him to the conditions.  

Another statement from Dr. I.R.B. dated in October 2008 indicated that the Veteran had reported that he suffered an injury to the cephalic region, to the frontal, nasal part of his head.  

A July 2009 statement from Dr. A.B.C. indicated that the Veteran was diagnosed with bipolar disorder and that he had received psychiatric pharmacotherapy at a VA hospital.  

The above-described buddy statements indicated that the Veteran had appeared nervous, emotional, and started to show episodes of nervous irritability and was treated in mental health and psychiatric hospitals.  

Finally, there is an undated statement from Dr. B.F. that indicated the Veteran left the army with anxiety and nervousness.  It is unclear from where the information originated. 

The Veteran's service treatment records are negative for any complaints of or treatment for mental health problems.  The lay evidence and  medical opinion evidence, however, are sufficient to trigger VA's duty to assist the Veteran by providing him an examination and nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Residuals of a nose fracture

A treatment record from March 1969 indicates that the Veteran was treated for a septal perforation and that he was status-post submucous resection.  Another record from May 1975 indicated that the Veteran reported nasal surgery after trauma to his nose in 1968.  

The Veteran asserts that he fractured his nose in service after he was involved in a motor vehicle accident.  The aforementioned buddy statements indicated that the Veteran was driving and that he had an accident that caused him to hit his head and suffer a nose fracture.  The buddy statement noted that the Veteran had complained about frequent headaches.  He also noted that the Veteran had a nose operation during which the Veteran had a plastic prosthesis inserted in order to straighten his nose.  

The Veteran's service treatment records are negative for a nose fracture.  The lay evidence, however, is sufficient to trigger VA's duty to assist the Veteran by providing him an examination and nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's epilepsy or seizure disorder.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's epilepsy or seizure disorder is caused by or related to the Veteran's period of active duty service?  The examiner is asked to specifically consider and discuss the Veteran's assertions that he was involved in a motor vehicle accident that caused him to suffer a head injury in service which resulted in a seizure disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's nervous or anxiety condition.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's nervous or anxiety condition is caused by or related to the Veteran's period of active duty service?  The examiner is asked to specifically consider and discuss the Veteran's assertions that he was involved in a motor vehicle accident that caused him to suffer a head injury which resulted in a nervous or anxiety condition and which is related to his epilepsy.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's nose fracture.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a nose fracture is caused by or related to the Veteran's period of active duty service?  The examiner is asked to specifically consider and discuss the Veteran's assertions that he was involved in a motor vehicle accident during which he sustained a nose fracture. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, readjudicate the issues on appeal. If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


